Case: 1:19-cv-00372-DRC-SKB Doc #: 37 Filed: 02/09/20 Page: 1 of 2 PAGEID #: 597




Julie Kelly (Pro Se)
823 Dorgene Lane
Cincinnati OHIO 45244
Telephone (513) 806.4893
jul_kelly@mac.com




                     UNITED STATES DISTRICT COURT
                                FOR THE
                        SOUTHERN DISTRICT OF OHIO

 JULIE KELLY, an individual                     Civil Case No. 1:19-cv-00372-SJD-SKB

                   Plaintiff

                   v.

 FIRST DATA CORPORATION, a
 Delaware corporation;

 FRANK BISIGNANO, an individual;
                                                MOTION TO REQUEST ADDITIONAL
 ROBIN ORDING, an individual;                   TIME TO RESPOND TO MOTIONS ON
                                               REPORT AND RECOMMENDATIONS [35]
 JACKSON LEWIS PC, a Pennsylvania                 AND PRELIMINARY PRETRIAL
 professional corporation;                     CONFERENCE NOTICE: Rule 26(f) Meeting
                                                           Report [36]
 MATTHEW BYRNE, an individual;


 SAUL EWING ARNSTEIN & LEHR, a
 Delaware limited liability partnership; and


 GILLIAN COOPER, an individual

                   Defendants.
Case: 1:19-cv-00372-DRC-SKB Doc #: 37 Filed: 02/09/20 Page: 2 of 2 PAGEID #: 598




   MOTION TO REQUEST ADDITIONAL TIME TO RESPOND TO MOTIONS ON

     REPORT AND RECOMMENDATIONS [35] AND PRELIMINARY PRETRIAL

                 CONFERENCE NOTICE: Rule 26(f) Meeting Report [36]

       I am Julie Kelly, plaintiff in this case (“Plaintiff”), and representing myself pro se. I filed

a Complaint against the Defendants on May 20, 2019 [Docket No. 1]. I respectfully request an

extension of time to file my response to the motions on Report and Recommendations and

Preliminary Pretrial Conference Notice: Rule 26(f) Meeting Report. I will have my response

completed and filed by 4/6/20 and 4/22/20.

       I have received the Motions on Report and Recommendations [ Docket No. 35] by

Magistrate Judge Stephanie Bowman. I am not a lawyer and I respectfully request additional

time to research and prepare my response. I have invested an incredible amount of time on this

case and want to be completely prepared in my response.

       I additionally request an extension on the Preliminary Pretrial Conference Notice: Rule

26(f) Meeting Report due by 2/26/2020 [ Docket No. 36] to 4/22/20. No harm will be done by

granting me more time.

DATED:        February 9, 2020

                                                                       Respectfully Submitted,


                                                                        /s/ Julie Kelly
                                                                       Julie Kelly, Plaintiff (Pro Se)
